EXECUTION VERSION


FIFTH AMENDMENT, ACKNOWLEDGMENT
AND CONSENT TO CREDIT AGREEMENT
 
This FIFTH AMENDMENT, ACKNOWLEDGMENT AND CONSENT TO CREDIT AGREEMENT, dated as
of October 10, 2008 (this “Amendment”) is by and among: (a) THE PENN TRAFFIC
COMPANY, a Delaware corporation (“Penn Traffic”), PENNY CURTISS BAKING COMPANY,
INC., a New York corporation, and BIG M SUPERMARKETS, INC., a New York
corporation (jointly, severally and collectively referred to herein, together
with Penn Traffic, as “Borrowers” and individually as “Borrower”); (b) the other
Credit Parties signatory hereto; (c) GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders; and (d) the other Lenders signatory hereto
from time to time (collectively, the “Lenders”).
 
WITNESSETH:
 
WHEREAS, the Borrowers, Agent and Lenders are parties to that certain Credit
Agreement, dated as of April 13, 2005 (including all annexes, exhibits and
schedules thereto, and as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
 
WHEREAS, Penn Traffic has entered into a Supply Agreement, dated as of January
29, 2008 (together with the related Inventory Agreement, the “Existing Supply
Agreement”), with C&S Wholesale Grocers, Inc. (“C&S”) pursuant to which Penn
Traffic agreed, among other things, to purchase produce from C&S on the terms
described therein;
 
WHEREAS, Penn Traffic and C&S have agreed to amend and restate the Existing
Supply Agreement (the “Amended Supply Agreement”), together with all exhibits
and schedules thereto, including the related inventory agreement (the
“Non-Produce Inventory Agreement”) for additional categories of inventory, to
provide for, among other arrangements as set forth below and in the Amended
Supply Agreement, the procurement and sale by C&S, and the purchase by Penn
Traffic, of substantially all other categories of merchandise (excluding tobacco
and pharmacy) and to make certain other modifications;
 
WHEREAS, for the avoidance of doubt, particularly in light of the provisions in
the Amended Supply Agreement requiring Penn Traffic and the other Borrowers to
sell certain existing inventory to C&S, among other arrangements as described in
the Amended Supply Agreement, Borrowers have requested that Agent and Lenders
consent to Penn Traffic’s entry into the Amended Supply Agreement and to the
transactions contemplated thereby on the terms and conditions provided for
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement or Annex A thereto.
 
2.           Acknowledgment and Consent.  Notwithstanding the provisions of
Sections 1.3(b)(ii) and 6.8 of the Credit Agreement, Agent and Lenders hereby
consent to (i) Penn Traffic’s execution and delivery of the Amended Supply
Agreement, a copy of which is attached hereto as Exhibit A (it being understood
that any amendments or modifications to the Amended Supply Agreement attached
hereto as Exhibit A following the effectiveness of this Amendment that adversely
affects any of the rights and remedies of the Agent or any Lender must be
acceptable to the Agent in its sole discretion), (ii) the transactions
contemplated thereby and (iii) Borrowers’ and the other Credit Parties’
performance of their respective obligations thereunder.  Furthermore, any
temporary dip in Excess Revolver Availability below any required minimums in the
Credit Agreement shall not constitute an Event of Default so long as it has been
cured on or prior to the date hereof.  In addition, Agent and Lenders hereby
acknowledge and agree that: (a) the sale of the Existing Inventory (as such term
is defined in the Non-Produce Inventory Agreement) to C&S as contemplated by the
Amended Supply Agreement shall be free and clear of all existing and future
liens, claims and encumbrances of Agent and the Lenders, and Agent and Lenders
hereby release any and all liens, claims or encumbrances any of them has or may
have on the Existing Inventory (as defined in the Non-Produce Inventory
Agreement) (including any Proceeds thereof until the Transfer of Ownership (as
defined below)); and (b) the Merchandise (as defined in the Amended Supply
Agreement) shall not constitute Collateral (and no lien, claim or encumbrance of
Agent or any Lender shall attach and neither the Agent nor any Lender shall have
any remedial rights with respect thereto) until the time that such Merchandise
is loaded and sealed at a Facility (as defined in the Amended Supply Agreement)
and such Merchandise has left such Facility and is in transit to a Penn Traffic
Store (as defined in the Amended Supply Agreement; such time, the “Transfer of
Ownership”).  Agent, Lenders, Borrowers and the other Credit Parties agree that
until the Transfer of Ownership, C&S shall retain ownership (as seller,
consignor and/or bailor, as the case may be) of and hold a lien and security
interest in and to such Merchandise (including the Proceeds thereof) until the
Transfer of Ownership to secure all sums owing to C&S pursuant to the Amended
Supply Agreement or any other agreements between C&S and the Borrowers (and,
until the Transfer of Ownership, neither the Agent, the Lenders, the Borrowers
nor any Credit Party shall have any lien, claim or encumbrances thereon,
including any Proceeds thereof), and C&S may, in its sole and absolute
discretion, exercise any of its rights and remedies with respect to all or any
part of such Merchandise until the Transfer of Ownership, and none of Agent,
Lenders, Borrowers or any other Credit Party shall have any lien, claim or
encumbrance including, without limitation, any security interest in any such
Merchandise until the Transfer of Ownership.  Notwithstanding anything to the
contrary contained herein, upon the Transfer of Ownership, any lien or security
interest granted to C&S under the Supply Agreement and held by C&S upon such
Merchandise shall automatically and without further action required by any
Person be released, provided that any such release shall not prejudice any
statutory rights or liens otherwise available to C&S under PACA, the Code or
other applicable law as a seller of goods.  With respect to the provisions of
this Section 2 only, C&S shall be deemed a third party beneficiary of this
Amendment, coupled with the power of enforcement thereof.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.           Amendment to Section 11.2(d) of the Credit Agreement.  Section
11.2(d) of the Credit is hereby amended as of the Fifth Amendment Effective Date
by amending and restating clause (i) thereof in its entirety to read as follows:
 
“(i)           requiring the consent of all affected Lenders, the consent of
Lenders holding 51% or more of the aggregate Commitments is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this clause (i) and in
clauses (ii), (iii) and (iv) below being referred to as a “Non-Consenting
Lender”),”
 
4.           Amendments to Annex A of the Credit Agreement.
 
(a)           The definition of “Requisite Lenders” set forth in Annex A of the
Credit Agreement is amended as of the Fifth Amendment Effective Date by
inserting the following new clause before the period at the end thereof:
 
“; provided that if any single Lender holds (a) more than 50% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of all Loans, “Requisite Lenders” means such
Lender plus one additional Lender”
 
(b)           The definition of “Requisite Revolving Lenders” set forth in Annex
A of the Credit Agreement is amended as of the Fifth Amendment Effective Date by
inserting the following new clause before the period at the end thereof:
 
“; provided that if any single Lender holds (a) more than 50% of the Revolving
Loan Commitments of all Lenders, or (b) if the Revolving Loan Commitments have
been terminated, more than 50% of the aggregate outstanding amount of the
Revolving Loan (including any Swing Line Loan), “Requisite Revolving Lenders”
means such Lender plus one additional Lender”
 
(c)           The definition of “Requisite Term Lenders” set forth in Annex A of
the Credit Agreement is amended as of the Fifth Amendment Effective Date by
inserting the following new clause before the period at the end thereof:
 
“; provided that if any single Lender holds (a) more than 50% of the Term Loan
Commitments of all such Lenders, or (b) if the Term Loan Commitments have been
terminated, more than 50% of the aggregate outstanding amount of the Term Loan,
“Requisite Term Lenders” means such Lender plus one additional Lender”
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
5.           Amendment to Annex J of the Credit Agreement.  Annex J to the
Credit Agreement is hereby amended as of the Fifth Amendment Effective Date by
replacing such Annex J in its entirety with the Annex J attached as Exhibit B
hereto.
 
6.           Covenants.  In consideration of the foregoing:
 
(a)           Penn Traffic agrees to provide Agent with (i) not less than ten
(10) Business Days’ prior written notice of its intention to exercise the right
of early termination pursuant to Section 14.2 of the Amended Supply Agreement,
(ii) written notice of any material breach by C&S under the Amended Supply
Agreement that gives Penn Traffic the right to terminate the Amended Supply
Agreement as soon as practicable following Penn Traffic becoming aware thereof
and (iii) written notice as soon as practicable following Penn Traffic being
notified of C&S’s early termination pursuant to Section 14.1 of the Amended
Supply Agreement.  In addition, Penn Traffic agrees to provide Agent with not
less than three (3) Business Days’ prior written notice of its intention or
requirement to make a payment to C&S pursuant to Section 14 of the Amended
Supply Agreement, except with respect to any termination by C&S pursuant to
Section 14.1(a).  By signing the acknowledgement below, C&S agrees to provide
Agent with not less than three (3) Business Days’ prior written notice of its
intention to exercise the right of early termination pursuant to Section
14.1(a)(ii), (iii) or (iv) of the Amended Supply Agreement and one (1) Business
Day’s prior written notice of its intention to exercise the right of early
termination pursuant to Section 14.1(a)(i) of the Amended Supply Agreement.
 
(b)           Penn Traffic agrees for the benefit of the Agent and the Lenders
to segregate any inventory held at any Facility (as defined in the Amended
Supply Agreement) that does not constitute Merchandise (as defined in the
Amended Supply Agreement).
 
Failure by Penn Traffic to comply with any covenant contained in Section 6(a) or
6(b) above shall constitute an immediate Event of Default under the Credit
Agreement.
 
7.           Representations and Warranties.  To induce Agent to enter into this
Amendment, each of the Credit Parties, jointly and severally, makes the
following representations and warranties to Agent and Lenders:
 
(a)           The execution, delivery and performance of this Amendment and the
performance of the Credit Agreement after giving effect to this Amendment by
such Credit Party party thereto: (i) are within such Person’s corporate or
limited liability company power, as applicable; (ii) have been duly authorized
by all necessary corporate or limited liability company; (iii) do not contravene
any provision of such Person’s charter, bylaws or operating agreement as
applicable; (iv) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority by which such Person or its assets are
bound; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, material lease,
material agreement or other material instrument to which such Person is a party
or by which such Person or any of its property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Person
other than those in favor of Agent, on behalf of itself and Lenders, pursuant to
the Loan Documents; and (vii) other than the consents being obtained on or prior
to the date hereof, do not require the consent or approval of any Governmental
Authority or any other Person.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           This Amendment has been duly executed and delivered by or on
behalf of such Credit Party.
 
(c)           This Amendment constitutes a legal, valid and binding obligation
of such Credit Party, enforceable against such Credit Party in accordance with
its terms.
 
(d)           No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.
 
(e)           After giving effect to this Amendment, the representations and
warranties of such Credit Party contained in the Credit Agreement and each other
Loan Document shall be true and correct on and as of the date hereof with the
same effect as if such representations and warranties had been made on and as of
such date, except that any such representation or warranty which is expressly
made only as of a specified date need be true only as of such date and except
for changes therein expressly permitted by the Credit Agreement.
 
8.           No Other Amendments/Waivers.  Except as expressly amended herein,
the Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms.  In
addition, except as expressly set forth herein, this Amendment shall not be
deemed a waiver of any term or condition of any Loan Document and shall not be
deemed to prejudice any right or rights which Agent, for itself and Lenders, may
now have or may have in the future under or in connection with any Loan Document
or any of the instruments or agreements referred to therein, as the same may be
amended from time to time.
 
9.           Expenses.  (a) In connection with this Amendment, Borrowers agree
to pay to Agent for the ratable benefit of the Lenders, in immediately available
funds, on or before the Fifth Amendment Effective Date, a non-refundable
amendment fee in the amount of $100,000 (the “Amendment Fee”).
 
(b)           Each Borrower hereby reconfirms its respective obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse Agent, for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.
 
10.           Effectiveness.  This Amendment shall become effective as of the
date hereof (the “Fifth Amendment Effective Date”) only upon satisfaction in
full in the reasonable judgment of Agent of each of the following conditions:
 
(a)           Payment of the Amendment Fee.  Borrower shall have paid the
Amendment Fee to Agent.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           Amendment.  Agent shall have received counterpart signature pages
of this Amendment duly executed and delivered by each of Agent, Lenders and the
Borrowers.
 
(c)           Consent to Supplemental Real Estate Facility.  Agent shall have
received evidence that Borrowers have received a duly executed acknowledgement
and consent to the Supplemental Real Estate Facility, in substantially the form
attached hereto as Exhibit C.
 
(d)           Representations and Warranties.  The representations and
warranties of the Credit Parties in this Amendment shall be true and correct on
and as of the date hereof, except that any such representation or warranty which
is expressly made only as of a specified date need be true only as of such date.
 
(e)           Net Sale Proceeds.  The proceeds payable by C&S under the Amended
Supply Agreement with respect to purchase of the Existing Inventory by C&S as
described in the second sentence of Section 2 hereof shall be received by the
Agent by wire transfer in immediately available funds at the account identified
on Schedule 1 hereto.
 
11.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
12.           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
13.           Notice.  Any notice to be delivered to Agent hereunder shall be
delivered to following addresses:
 
General Electric Capital Corporation
201 Merritt 7 – 3rd Floor
P.O. Box 5201
Norwalk, Connecticut  06856
Attention: The Penn Traffic Company Account Manager
Telecopier No.:  (203) 956-4002
Telephone No.:  (203) 956-4413


with copies to:


Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: Rick Denhup, Esq.
Telecopier No.:  (212) 318-6366
Telephone No.:  (212) 230-5161
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
and


General Electric Capital Corporation
201 Merritt 7 – 3rd Floor
P.O. Box 5201
Norwalk, Connecticut  06856
Attention:  Corporate Counsel - Commercial Finance
Telecopier No.: 203-956-4001
Telephone No.: 203-956-4383


Any notice to be delivered to C&S hereunder shall be delivered to following
addresses:
 
C&S Wholesale Grocers, Inc.
7 Corporate Drive
Keene, New Hampshire  03431
Attention: Richard B. Cohen, Chief Executive Officer
Telecopier No.: (603) 354-4692
Telephone No.: (603) 354-4601


With a copy to:


General Counsel
C&S Wholesale Grocers, Inc.
7 Corporate Drive
Keene, New Hampshire  03431
Telecopier No.: (603) 354-4694
Telephone No.: (603) 354-5885


[SIGNATURE PAGES FOLLOW]


 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


BORROWERS
 
THE PENN TRAFFIC COMPANY
   
By:
 
Name:
 
Title:
     
PENNY CURTISS BAKING COMPANY, INC.
   
By:
 
Name:
 
Title:
     
BIG M SUPERMARKETS, INC.
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
   
By:
 
Name:
 
Title:
Duly Authorized Signatory



[SIGNATURE PAGE TO AMENDMENT]


 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
as Lender
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO RETAIL FINANCE, LLC,
as Lender
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND) (f/k/a
CONGRESS FINANCIAL CORPORATION
(NEW ENGLAND)), as Lender
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.
 
SUNRISE PROPERTIES, INC.
   
By:
 
Name:
 
Title:
     
PENNWAY EXPRESS, INC.
   
By:
 
Name:
 
Title:
     
COMMANDER FOODS INC.
   
By:
 
Name:
 
Title:
     
P AND C FOOD MARKETS INC. OF VERMONT
   
By:
 
Name:
 
Title:
     
P.T. DEVELOPMENT, LLC
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
P.T. FAYETTEVILLE/UTICA, LLC
   
By:
 
Name:
 
Title:
 

 
[SIGNATURE PAGE TO AMENDMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED:
 
C&S WHOLESALE GROCERS, INC.
   
By:
 
Name:
 
Title:
 



 
 

--------------------------------------------------------------------------------

 